Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 1 of 440




        EXHIBIT I




                                         A397
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 2 of 440




                                        A398          UMB_0000176
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 3 of 440




                                        A399          UMB_0000177
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 4 of 440




                                        A400          UMB_0000178
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 5 of 440




                                        A401          UMB_0000179
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 6 of 440




                                        A402          UMB_0000180
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 7 of 440




                                        A403          UMB_0000181
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 8 of 440




                                        A404          UMB_0000182
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 9 of 440




                                        A405          UMB_0000183
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 10 of 440




                                         A406          UMB_0000184
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 11 of 440




                                         A407          UMB_0000185
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 12 of 440




                                         A408          UMB_0000186
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 13 of 440




                                         A409          UMB_0000187
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 14 of 440




                                         A410          UMB_0000188
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 15 of 440




                                         A411          UMB_0000189
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 16 of 440




                                         A412          UMB_0000190
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 17 of 440




                                         A413          UMB_0000191
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 18 of 440




                                         A414          UMB_0000192
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 19 of 440




                                         A415          UMB_0000193
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 20 of 440




                                         A416          UMB_0000194
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 21 of 440




                                         A417          UMB_0000195
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 22 of 440




                                         A418          UMB_0000196
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 23 of 440




                                         A419          UMB_0000197
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 24 of 440




                                         A420          UMB_0000198
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 25 of 440




                                         A421          UMB_0000199
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 26 of 440




                                         A422          UMB_0000200
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 27 of 440




                                         A423          UMB_0000201
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 28 of 440




                                         A424          UMB_0000202
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 29 of 440




                                         A425          UMB_0000203
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 30 of 440




                                         A426          UMB_0000204
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 31 of 440




                                         A427          UMB_0000205
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 32 of 440




                                         A428          UMB_0000206
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 33 of 440




                                         A429          UMB_0000207
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 34 of 440




                                         A430          UMB_0000208
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 35 of 440




                                         A431          UMB_0000209
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 36 of 440




                                         A432          UMB_0000210
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 37 of 440




                                         A433          UMB_0000211
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 38 of 440




                                         A434          UMB_0000212
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 39 of 440




                                         A435          UMB_0000213
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 40 of 440




                                         A436          UMB_0000214
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 41 of 440




                                         A437          UMB_0000215
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 42 of 440




                                         A438          UMB_0000216
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 43 of 440




                                         A439          UMB_0000217
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 44 of 440




                                         A440          UMB_0000218
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 45 of 440




                                         A441          UMB_0000219
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 46 of 440




                                         A442          UMB_0000220
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 47 of 440




                                         A443          UMB_0000221
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 48 of 440




                                         A444          UMB_0000222
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 49 of 440




                                         A445          UMB_0000223
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 50 of 440




                                         A446          UMB_0000224
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 51 of 440




                                         A447          UMB_0000225
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 52 of 440




                                         A448          UMB_0000226
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 53 of 440




                                         A449          UMB_0000227
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 54 of 440




                                         A450          UMB_0000228
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 55 of 440




                                         A451          UMB_0000229
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 56 of 440




                                         A452          UMB_0000230
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 57 of 440




                                         A453          UMB_0000231
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 58 of 440




                                         A454          UMB_0000232
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 59 of 440




                                         A455          UMB_0000233
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 60 of 440




                                         A456          UMB_0000234
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 61 of 440




                                         A457          UMB_0000235
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 62 of 440




                                         A458          UMB_0000236
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 63 of 440




                                         A459          UMB_0000237
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 64 of 440




                                         A460          UMB_0000238
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 65 of 440




                                         A461          UMB_0000239
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 66 of 440




                                         A462          UMB_0000240
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 67 of 440




                                         A463          UMB_0000241
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 68 of 440




                                         A464          UMB_0000242
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 69 of 440




                                         A465          UMB_0000243
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 70 of 440




                                         A466          UMB_0000244
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 71 of 440




                                         A467          UMB_0000245
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 72 of 440




                                         A468          UMB_0000246
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 73 of 440




                                         A469          UMB_0000247
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 74 of 440




                                         A470          UMB_0000248
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 75 of 440




                                         A471          UMB_0000249
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 76 of 440




                                         A472          UMB_0000250
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 77 of 440




                                         A473          UMB_0000251
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 78 of 440




                                         A474          UMB_0000252
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 79 of 440




                                         A475          UMB_0000253
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 80 of 440




                                         A476          UMB_0000254
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 81 of 440




                                         A477          UMB_0000255
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 82 of 440




                                         A478          UMB_0000256
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 83 of 440




                                         A479          UMB_0000257
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 84 of 440




                                         A480          UMB_0000258
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 85 of 440




                                         A481          UMB_0000259
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 86 of 440




                                         A482          UMB_0000260
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 87 of 440




                                         A483          UMB_0000261
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 88 of 440




                                         A484          UMB_0000262
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 89 of 440




                                         A485          UMB_0000263
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 90 of 440




                                         A486          UMB_0000264
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 91 of 440




                                         A487          UMB_0000265
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 92 of 440




                                         A488          UMB_0000266
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 93 of 440




                                         A489          UMB_0000267
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 94 of 440




                                         A490          UMB_0000268
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 95 of 440




                                         A491          UMB_0000269
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 96 of 440




                                         A492          UMB_0000270
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 97 of 440




                                         A493          UMB_0000271
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 98 of 440




                                         A494          UMB_0000272
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 99 of 440




                                         A495          UMB_0000273
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 100 of 440




                                          A496         UMB_0000274
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 101 of 440




                                          A497         UMB_0000275
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 102 of 440




                                          A498         UMB_0000276
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 103 of 440




                                          A499         UMB_0000277
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 104 of 440




                                          A500         UMB_0000278
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 105 of 440




                                          A501         UMB_0000279
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 106 of 440




                                          A502         UMB_0000280
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 107 of 440




                                          A503         UMB_0000281
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 108 of 440




                                          A504         UMB_0000282
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 109 of 440




                                          A505         UMB_0000283
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 110 of 440




                                          A506         UMB_0000284
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 111 of 440




                                          A507         UMB_0000285
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 112 of 440




                                          A508         UMB_0000286
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 113 of 440




                                          A509         UMB_0000287
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 114 of 440




                                          A510         UMB_0000288
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 115 of 440




                                          A511         UMB_0000289
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 116 of 440




                                          A512         UMB_0000290
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 117 of 440




                                          A513         UMB_0000291
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 118 of 440




                                          A514         UMB_0000292
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 119 of 440




                                          A515         UMB_0000293
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 120 of 440




                                          A516         UMB_0000294
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 121 of 440




                                          A517         UMB_0000295
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 122 of 440




                                          A518         UMB_0000296
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 123 of 440




                                          A519         UMB_0000297
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 124 of 440




                                          A520         UMB_0000298
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 125 of 440




                                          A521         UMB_0000299
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 126 of 440




                                          A522         UMB_0000300
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 127 of 440




                                          A523         UMB_0000301
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 128 of 440




                                          A524         UMB_0000302
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 129 of 440




                                          A525         UMB_0000303
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 130 of 440




                                          A526         UMB_0000304
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 131 of 440




                                          A527         UMB_0000305
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 132 of 440




                                          A528         UMB_0000306
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 133 of 440




                                          A529         UMB_0000307
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 134 of 440




                                          A530         UMB_0000308
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 135 of 440




                                          A531         UMB_0000309
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 136 of 440




                                          A532         UMB_0000310
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 137 of 440




                                          A533         UMB_0000311
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 138 of 440




                                          A534         UMB_0000312
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 139 of 440




                                          A535         UMB_0000313
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 140 of 440




                                          A536         UMB_0000314
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 141 of 440




                                          A537         UMB_0000315
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 142 of 440




                                          A538         UMB_0000316
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 143 of 440




                                          A539         UMB_0000317
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 144 of 440




                                          A540         UMB_0000318
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 145 of 440




                                          A541         UMB_0000319
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 146 of 440




                                          A542         UMB_0000320
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 147 of 440




                                          A543         UMB_0000321
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 148 of 440




                                          A544         UMB_0000322
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 149 of 440




                                          A545         UMB_0000323
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 150 of 440




                                          A546         UMB_0000324
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 151 of 440




                                          A547         UMB_0000325
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 152 of 440




                                          A548         UMB_0000326
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 153 of 440




                                          A549         UMB_0000327
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 154 of 440




                                          A550         UMB_0000328
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 155 of 440




                                          A551         UMB_0000329
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 156 of 440




                                          A552         UMB_0000330
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 157 of 440




                                          A553         UMB_0000331
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 158 of 440




                                          A554         UMB_0000332
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 159 of 440




                                          A555         UMB_0000333
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 160 of 440




                                          A556         UMB_0000334
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 161 of 440




                                          A557         UMB_0000335
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 162 of 440




                                          A558         UMB_0000336
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 163 of 440




                                          A559         UMB_0000337
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 164 of 440




                                          A560         UMB_0000338
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 165 of 440




                                          A561         UMB_0000339
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 166 of 440




                                          A562         UMB_0000340
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 167 of 440




                                          A563         UMB_0000341
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 168 of 440




                                          A564         UMB_0000342
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 169 of 440




                                          A565         UMB_0000343
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 170 of 440




                                          A566         UMB_0000344
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 171 of 440




                                          A567         UMB_0000345
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 172 of 440




                                          A568         UMB_0000346
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 173 of 440




                                          A569         UMB_0000347
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 174 of 440




                                          A570         UMB_0000348
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 175 of 440




                                          A571         UMB_0000349
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 176 of 440




                                          A572         UMB_0000350
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 177 of 440




                                          A573         UMB_0000351
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 178 of 440




                                          A574         UMB_0000352
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 179 of 440




                                          A575         UMB_0000353
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 180 of 440




                                          A576         UMB_0000354
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 181 of 440




                                          A577         UMB_0000355
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 182 of 440




                                          A578         UMB_0000356
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 183 of 440




                                          A579         UMB_0000357
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 184 of 440




                                          A580         UMB_0000358
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 185 of 440




                                          A581         UMB_0000359
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 186 of 440




                                          A582         UMB_0000360
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 187 of 440




                                          A583         UMB_0000361
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 188 of 440




                                          A584         UMB_0000362
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 189 of 440




                                          A585         UMB_0000363
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 190 of 440




                                          A586         UMB_0000364
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 191 of 440




                                          A587         UMB_0000365
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 192 of 440




                                          A588         UMB_0000366
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 193 of 440




                                          A589         UMB_0000367
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 194 of 440




                                          A590         UMB_0000368
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 195 of 440




                                          A591         UMB_0000369
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 196 of 440




                                          A592         UMB_0000370
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 197 of 440




                                          A593         UMB_0000371
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 198 of 440




                                          A594         UMB_0000372
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 199 of 440




                                          A595         UMB_0000373
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 200 of 440




                                          A596         UMB_0000374
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 201 of 440




                                          A597         UMB_0000375
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 202 of 440




                                          A598         UMB_0000376
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 203 of 440




                                          A599         UMB_0000377
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 204 of 440




                                          A600         UMB_0000378
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 205 of 440




                                          A601         UMB_0000379
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 206 of 440




                                          A602         UMB_0000380
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 207 of 440




                                          A603         UMB_0000381
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 208 of 440




                                          A604         UMB_0000382
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 209 of 440




                                          A605         UMB_0000383
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 210 of 440




                                          A606         UMB_0000384
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 211 of 440




                                          A607         UMB_0000385
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 212 of 440




                                          A608         UMB_0000386
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 213 of 440




                                          A609         UMB_0000387
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 214 of 440




                                          A610         UMB_0000388
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 215 of 440




                                          A611         UMB_0000389
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 216 of 440




                                          A612         UMB_0000390
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 217 of 440




                                          A613         UMB_0000391
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 218 of 440




                                          A614         UMB_0000392
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 219 of 440




                                          A615         UMB_0000393
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 220 of 440




                                          A616         UMB_0000394
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 221 of 440




                                          A617         UMB_0000395
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 222 of 440




                                          A618         UMB_0000396
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 223 of 440




                                          A619         UMB_0000397
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 224 of 440




                                          A620         UMB_0000398
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 225 of 440




                                          A621         UMB_0000399
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 226 of 440




                                          A622         UMB_0000400
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 227 of 440




                                          A623         UMB_0000401
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 228 of 440




                                          A624         UMB_0000402
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 229 of 440




                                          A625         UMB_0000403
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 230 of 440




                                          A626         UMB_0000404
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 231 of 440




                                          A627         UMB_0000405
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 232 of 440




                                          A628         UMB_0000406
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 233 of 440




                                          A629         UMB_0000407
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 234 of 440




                                          A630         UMB_0000408
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 235 of 440




                                          A631         UMB_0000409
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 236 of 440




                                          A632         UMB_0000410
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 237 of 440




                                          A633         UMB_0000411
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 238 of 440




                                          A634         UMB_0000412
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 239 of 440




                                          A635         UMB_0000413
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 240 of 440




                                          A636         UMB_0000414
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 241 of 440




                                          A637         UMB_0000415
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 242 of 440




                                          A638         UMB_0000416
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 243 of 440




                                          A639         UMB_0000417
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 244 of 440




                                          A640         UMB_0000418
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 245 of 440




                                          A641         UMB_0000419
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 246 of 440




                                          A642         UMB_0000420
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 247 of 440




                                          A643         UMB_0000421
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 248 of 440




                                          A644         UMB_0000422
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 249 of 440




                                          A645         UMB_0000423
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 250 of 440




                                          A646         UMB_0000424
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 251 of 440




                                          A647         UMB_0000425
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 252 of 440




                                          A648         UMB_0000426
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 253 of 440




                                          A649         UMB_0000427
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 254 of 440




                                          A650         UMB_0000428
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 255 of 440




                                          A651         UMB_0000429
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 256 of 440




                                          A652         UMB_0000430
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 257 of 440




                                          A653         UMB_0000431
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 258 of 440




                                          A654         UMB_0000432
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 259 of 440




                                          A655         UMB_0000433
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 260 of 440




                                          A656         UMB_0000434
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 261 of 440




                                          A657         UMB_0000435
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 262 of 440




                                          A658         UMB_0000436
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 263 of 440




                                          A659         UMB_0000437
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 264 of 440




                                          A660         UMB_0000438
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 265 of 440




                                          A661         UMB_0000439
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 266 of 440




                                          A662         UMB_0000440
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 267 of 440




                                          A663         UMB_0000441
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 268 of 440




                                          A664         UMB_0000442
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 269 of 440




                                          A665         UMB_0000443
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 270 of 440




                                          A666         UMB_0000444
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 271 of 440




                                          A667         UMB_0000445
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 272 of 440




                                          A668         UMB_0000446
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 273 of 440




                                          A669         UMB_0000447
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 274 of 440




                                          A670         UMB_0000448
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 275 of 440




                                          A671         UMB_0000449
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 276 of 440




                                          A672         UMB_0000450
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 277 of 440




                                          A673         UMB_0000451
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 278 of 440




                                          A674         UMB_0000452
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 279 of 440




                                          A675         UMB_0000453
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 280 of 440




                                          A676         UMB_0000454
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 281 of 440




                                          A677         UMB_0000455
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 282 of 440




                                          A678         UMB_0000456
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 283 of 440




                                          A679         UMB_0000457
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 284 of 440




                                          A680         UMB_0000458
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 285 of 440




                                          A681         UMB_0000459
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 286 of 440




                                          A682         UMB_0000460
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 287 of 440




                                          A683         UMB_0000461
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 288 of 440




                                          A684         UMB_0000462
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 289 of 440




                                          A685         UMB_0000463
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 290 of 440




                                          A686         UMB_0000464
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 291 of 440




                                          A687         UMB_0000465
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 292 of 440




                                          A688         UMB_0000466
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 293 of 440




                                          A689         UMB_0000467
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 294 of 440




                                          A690         UMB_0000468
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 295 of 440




                                          A691         UMB_0000469
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 296 of 440




                                          A692         UMB_0000470
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 297 of 440




                                          A693         UMB_0000471
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 298 of 440




                                          A694         UMB_0000472
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 299 of 440




                                          A695         UMB_0000473
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 300 of 440




                                          A696         UMB_0000474
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 301 of 440




                                          A697         UMB_0000475
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 302 of 440




                                          A698         UMB_0000476
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 303 of 440




                                          A699         UMB_0000477
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 304 of 440




                                          A700         UMB_0000478
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 305 of 440




                                          A701         UMB_0000479
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 306 of 440




                                          A702         UMB_0000480
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 307 of 440




                                          A703         UMB_0000481
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 308 of 440




                                          A704         UMB_0000482
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 309 of 440




                                          A705         UMB_0000483
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 310 of 440




                                          A706         UMB_0000484
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 311 of 440




                                          A707         UMB_0000485
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 312 of 440




                                          A708         UMB_0000486
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 313 of 440




                                          A709         UMB_0000487
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 314 of 440




                                          A710         UMB_0000488
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 315 of 440




                                          A711         UMB_0000489
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 316 of 440




                                          A712         UMB_0000490
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 317 of 440




                                          A713         UMB_0000491
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 318 of 440




                                          A714         UMB_0000492
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 319 of 440




                                          A715         UMB_0000493
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 320 of 440




                                          A716         UMB_0000494
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 321 of 440




                                          A717         UMB_0000495
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 322 of 440




                                          A718         UMB_0000496
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 323 of 440




                                          A719         UMB_0000497
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 324 of 440




                                          A720         UMB_0000498
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 325 of 440




                                          A721         UMB_0000499
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 326 of 440




                                          A722         UMB_0000500
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 327 of 440




                                          A723         UMB_0000501
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 328 of 440




                                          A724         UMB_0000502
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 329 of 440




                                          A725         UMB_0000503
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 330 of 440




                                          A726         UMB_0000504
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 331 of 440




                                          A727         UMB_0000505
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 332 of 440




                                          A728         UMB_0000506
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 333 of 440




                                          A729         UMB_0000507
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 334 of 440




                                          A730         UMB_0000508
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 335 of 440




                                          A731         UMB_0000509
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 336 of 440




                                          A732         UMB_0000510
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 337 of 440




                                          A733         UMB_0000511
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 338 of 440




                                          A734         UMB_0000512
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 339 of 440




                                          A735         UMB_0000513
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 340 of 440




                                          A736         UMB_0000514
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 341 of 440




                                          A737         UMB_0000515
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 342 of 440




                                          A738         UMB_0000516
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 343 of 440




                                          A739         UMB_0000517
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 344 of 440




                                          A740         UMB_0000518
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 345 of 440




                                          A741         UMB_0000519
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 346 of 440




                                          A742         UMB_0000520
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 347 of 440




                                          A743         UMB_0000521
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 348 of 440




                                          A744         UMB_0000522
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 349 of 440




                                          A745         UMB_0000523
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 350 of 440




                                          A746         UMB_0000524
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 351 of 440




                                          A747         UMB_0000525
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 352 of 440




                                          A748         UMB_0000526
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 353 of 440




                                          A749         UMB_0000527
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 354 of 440




                                          A750         UMB_0000528
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 355 of 440




                                          A751         UMB_0000529
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 356 of 440




                                          A752         UMB_0000530
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 357 of 440




                                          A753         UMB_0000531
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 358 of 440




                                          A754         UMB_0000532
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 359 of 440




                                          A755         UMB_0000533
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 360 of 440




                                          A756         UMB_0000534
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 361 of 440




                                          A757         UMB_0000535
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 362 of 440




                                          A758         UMB_0000536
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 363 of 440




                                          A759         UMB_0000537
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 364 of 440




                                          A760         UMB_0000538
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 365 of 440




                                          A761         UMB_0000539
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 366 of 440




                                          A762         UMB_0000540
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 367 of 440




                                          A763         UMB_0000541
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 368 of 440




                                          A764         UMB_0000542
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 369 of 440




                                          A765         UMB_0000543
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 370 of 440




                                          A766         UMB_0000544
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 371 of 440




                                          A767         UMB_0000545
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 372 of 440




                                          A768         UMB_0000546
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 373 of 440




                                          A769         UMB_0000547
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 374 of 440




                                          A770         UMB_0000548
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 375 of 440




                                          A771         UMB_0000549
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 376 of 440




                                          A772         UMB_0000550
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 377 of 440




                                          A773         UMB_0000551
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 378 of 440




                                          A774         UMB_0000552
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 379 of 440




                                          A775         UMB_0000553
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 380 of 440




                                          A776         UMB_0000554
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 381 of 440




                                          A777         UMB_0000555
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 382 of 440




                                          A778         UMB_0000556
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 383 of 440




                                          A779         UMB_0000557
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 384 of 440




                                          A780         UMB_0000558
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 385 of 440




                                          A781         UMB_0000559
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 386 of 440




                                          A782         UMB_0000560
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 387 of 440




                                          A783         UMB_0000561
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 388 of 440




                                          A784         UMB_0000562
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 389 of 440




                                          A785         UMB_0000563
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 390 of 440




                                          A786         UMB_0000564
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 391 of 440




                                          A787         UMB_0000565
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 392 of 440




                                          A788         UMB_0000566
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 393 of 440




                                          A789         UMB_0000567
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 394 of 440




                                          A790         UMB_0000568
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 395 of 440




                                          A791         UMB_0000569
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 396 of 440




                                          A792         UMB_0000570
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 397 of 440




                                          A793         UMB_0000571
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 398 of 440




                                          A794         UMB_0000572
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 399 of 440




                                          A795         UMB_0000573
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 400 of 440




                                          A796         UMB_0000574
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 401 of 440




                                          A797         UMB_0000575
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 402 of 440




                                          A798         UMB_0000576
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 403 of 440




                                          A799         UMB_0000577
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 404 of 440




                                          A800         UMB_0000578
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 405 of 440




                                          A801         UMB_0000579
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 406 of 440




                                          A802         UMB_0000580
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 407 of 440




                                          A803         UMB_0000581
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 408 of 440




                                          A804         UMB_0000582
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 409 of 440




                                          A805         UMB_0000583
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 410 of 440




                                          A806         UMB_0000584
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 411 of 440




                                          A807         UMB_0000585
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 412 of 440




                                          A808         UMB_0000586
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 413 of 440




                                          A809         UMB_0000587
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 414 of 440




                                          A810         UMB_0000588
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 415 of 440




                                          A811         UMB_0000589
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 416 of 440




                                          A812         UMB_0000590
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 417 of 440




                                          A813         UMB_0000591
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 418 of 440




                                          A814         UMB_0000592
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 419 of 440




                                          A815         UMB_0000593
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 420 of 440




                                          A816         UMB_0000594
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 421 of 440




                                          A817         UMB_0000595
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 422 of 440




                                          A818         UMB_0000596
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 423 of 440




                                          A819         UMB_0000597
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 424 of 440




                                          A820         UMB_0000598
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 425 of 440




                                          A821         UMB_0000599
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 426 of 440




                                          A822         UMB_0000600
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 427 of 440




                                          A823         UMB_0000601
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 428 of 440




                                          A824         UMB_0000602
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 429 of 440




                                          A825         UMB_0000603
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 430 of 440




                                          A826         UMB_0000604
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 431 of 440




                                          A827         UMB_0000605
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 432 of 440




                                          A828         UMB_0000606
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 433 of 440




                                          A829         UMB_0000607
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 434 of 440




                                          A830         UMB_0000608
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 435 of 440




                                          A831         UMB_0000609
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 436 of 440




                                          A832         UMB_0000610
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 437 of 440




                                          A833         UMB_0000611
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 438 of 440




                                          A834         UMB_0000612
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 439 of 440




                                          A835         UMB_0000613
Case 19-50272-KBO   Doc 71-9   Filed 03/02/21   Page 440 of 440




                                          A836         UMB_0000614
